Dewey, J.
If this were an action brought upon a judgment rendered in another state against a citizen of Massachusetts, under our decisions no question could arise as to the competency of evidence on the part of the defendant to impeach the judgment, by proof that he had no legal notice of the suit, and never appeared therein, nor submitted himself to the jurisdiction of the court. Gleason v. Dodd, 4 Met. 333. Carlton v. Bickford, 13 Gray, 591. Bissell v. Briggs, 9 Mass. 468.
But in all these cases, and in similar decisions elsewhere, a distinction is constantly to be noticed between the effect of a judgment rendered in another state, sought to be enforced here against one of our citizens, and that of a suit on a domestic judgment. The latter is assumed to be conclusive between the parties, as to all matters embraced in the record thereof, until it shall have been set aside, or reversed on a writ of error.
The strong reason for permitting judgments rendered in other states to be impeached for want of jurisdiction of the parties was, the necessity of such a rule of law, as the only effectual *56way to protect our citizens from the effect of judgments improperly rendered against them by courts having no jurisdiction over them. But in the case of our domestic judgments between our own citizens, if such judgment has been obtained improperly, either for want of service or of authority to appear or other cause, the remedy is at hand, and the party aggrieved may obtain relief in our own courts by proper application for review, or by writ of error, or in a proper case by bill in equity, and a stay of proceedings may be had until such claim for relief has been duly heard and adjudicated upon. The general rule in reference to domestic judgments rendered by a court of general jurisdiction, if no want of jurisdiction is apparent upon the face of the record, is, that they cannot be collaterally impeached. Coit v. Haven, 30 Conn. 190, and cases cited. That the same rule applies to the case of a plaintiff against whom judgment has been rendered for costs, and who in defence sets up that the suit was not authorized by him, was held in Ward v. Baker, 1 E. D. Smith, (N. Y.) 423.
In the case of Cook v. Darling, 18 Pick. 393, where, in an action of debt upon a domestic judgment, the defendant sought to impeach the judgment by showing by evidence a want of notice of the suit, and want of jurisdiction over him, this court rejected the evidence, and held that the judgment declared on, being a domestic judgment of a court of common law jurisdie tian, must be taken to be conclusive until reversed.
It will be found that in most of the cases referred to by the counsel for the defendants, the judgments were rendered in other states, or the relief against an unauthorized appearance by an attorney was sought and obtained by motion to set aside the judgment, or other proper process to reverse it. Even in such cases the courts have not uniformly granted the relief prayed for, but have in many cases left the party to seek redress by an action against the attorney, where he was responsible. No allegation of fraud on the part of the party recovering judgment is alleged in defence. It is unnecessary to enter upon the discussion of the proper disposition of such a case as this would have presented upon proper process to set aside the. judgment. It is *57enough to say that such a judgment, in an action of debt upon it, cannot be impeached in the manner proposed.

Exceptions overruled.